                          Case 20-15457         Doc 9     Filed 05/27/20       Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                        at Baltimore
                                In re:    Case No.: 20−15457 − MMH          Chapter: 7

Dawn Gould
Debtor

                 NOTICE THAT DEBTOR IS INELIGIBLE FOR DISCHARGE



    Upon review of the Debtor previously filed case, notice is hereby given that Debtor Dawn Gould is ineligible for
a discharge pursuant to 11 U.S.C. §727(a)(8),(9) or §1328(f). The Court shall not grant a discharge if the Debtor has
received a discharge in a case filed under chapter 7, 11, 12 or 13 within the period of time specified under 11 U.S.C.
§727(a)(8),(9) or §1328(f).

    Objections contesting the record must be filed with the Clerk of the U.S. Bankruptcy Court within twenty−one
(21) days from the date of this notice.




Dated: 5/27/20
                                                            Mark A. Neal, Clerk of Court
                                                            by Deputy Clerk, Mark Rybczynski
                                                            Team Phone: 410−962−0794




Form ntcdbaut
